DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2017/0186802) by Huang et al (“Huang”).
Regarding claim 1, Huang discloses in FIG. 15 and related text, e.g., an image sensor device (see Title), comprising: 
a semiconductor layer (302) having a first surface and a second surface (bottom and top surfaces), the second surface opposite to the first surface; 
a conductive structure (214a/214b, etc.) disposed over the first surface, with a dielectric layer (206) disposed between the conductive structure and the first surface; and 
a pad region comprising a recess extending through the semiconductor layer from the first surface to the second surface (contains 304/306/307/312 inside it), the pad region comprising: 
a spacer layer (304) extending along inner sidewalls of the recess; 
an oxide layer (312) lining the recess over the spacer layer; and 
a pad structure (306) extending through the oxide layer and the dielectric layer to be in physical contact with the conductive structure.
Regarding claim 2, Huang discloses in FIG. 15 and related text, e.g., wherein at least a portion of the oxide layer is in direct contact with the dielectric layer (by considering the layers in reverse (spacer layer 312 and oxide layer 304), the limitations are met).
Regarding claim 3, Huang discloses in FIG. 15 and related text, e.g., wherein the conductive structure is one of a plurality of lateral interconnect structures disposed at a bottommost one of a plurality of metallization layers disposed over the first surface of the semiconductor layer (see 214a/214b; compare to metallization to the right; “bottommost one” is included as part of the structure).
Regarding claim 4, Huang discloses in FIG. 15 and related text, e.g., further comprising a plurality of radiation sensing regions over the first surface (inherent in Huang; various 320’s, even though only one is shown; please note that while “array of pixels” or “array of photodiodes” are not specifically mentioned, such features are virtually inherent in all such devices, including Huang’s [Wingdings font/0xE0] this device is specifically meant for camera and cell phone (par. 2); hence, array of pixels, in order to get an actual picture; you know how your picture on the phone camera has width/height?  Thus an x-y array of pixels (such as 320) is present), the plurality of radiation sensing regions configured to absorb radiation from the second surface (top surface in figure; “back surface” in art’s parlance; as evidence of Examiner’s assertion, and just as visual presentation, see US-2013/0105924, FIGs. 2A-B and 3 which demonstrate visually these features; please note that a version of this reference was put on Applicant’s IDS; hence, Applicant is aware of these teachings from ‘924 reference).
Regarding claim 5, Huang discloses in FIG. 15 and related text, e.g., wherein the plurality of radiation sensing regions form an array laterally surrounded by the pad region (as discussed above, regarding claim 4; “array” is inherent, per par. 2, “cell phone”; single signal pad is shown in FIG. 15, to the outside of the rest of substrate; hence, this means that the rest of them are inherent in Huang’s device).
Regarding claim 6, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer includes an upper portion having a first lateral width (304; very thin at the top) and a lower portion having a second lateral width (very wide at the bottom), the second lateral width being greater than the first lateral width (as explained above).
Regarding claim 7, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer includes a first oxide material (304 is any layer that is vapor deposited (par. 59); hence, oxide is inherently included, since oxides are notoriously well-known to be able to be vapor deposited) and the oxide layer includes a second oxide material (312 is silicon oxide (par. 61)), the first oxide material having a greater etching resistivity than the second oxide material (present, but not discussed in Huang; this is part of well-known process by the Applicant; the Applicant (TSMC), uses such arrangement of layers for purposes of etching; as evidence of Examiner’s assertion, see US-2017/0256568, par. 32 and FIGs. 6-7, which show “before” and “after” of etching; the ‘568 reference explains in par. 32 that “As shown in FIG. 7, during the contact hole etching, a part of the protective layer 70 and a part of the sidewall spacers 30 are also etched. However, since the protective layer 70 has a higher etching resistivity than the sidewall spacers during the contact hole etching, which is oxide etching, the amount of etched portion of the sidewall spacers 30 can be minimized”; please note the shape in FIG. 7: it is a slanted angle, going from more etching resistive layer 70, to less etching resistive layer 30; now compare to Huang’s FIGs. 12 and 13; please note that layer 304 does not have a slanted angle at first, in FIG. 12; however, after etching, in FIG. 13, it now does have a slanted angle, and the layer 312, also continues with that same slanted angle; hence, from the drawings of Huang (Assignee: TSMC), it is clear that he uses same process and layer arrangement as the ‘568 reference (Assignee: TSMC; also assignee of this application); hence, this Application, the Huang reference and the ‘568 reference all use the same arrangement of “greater … resistivity” on the “outside” layer; hence, the above limitations are being cited under 102, anticipated, since FIG. 13 of Huang shows the characteristic shape change; however, if Applicant wishes to argue, then it would have been obvious to POSITA, in light of the ‘568’s reference explicit teachings and explanations, for the purposes of preventing over-etching of one of the layers; also, see US-2017/0186849, par. 32, and FIG. 6; same Applicant, same teaching, just different reference).
Regarding claim 8, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer and the oxide layer include the same polyethyloxazoline (PEOX), but the spacer layer has a greater etching resistivity than the oxide layer (first of all, Applicant’s specification makes it clear that PEOX is silicon oxide (pars. 40 & 46 of specification clearly make that statement: PEOX is silicon oxide; here, Applicant claims it is a complicated organic material instead; please resolve the issue if needed; second of all, Examiner goes with what is actually disclosed inside the specification for rejection; as was explained above, “silicon oxide” is disclosed for layers 304 and 312 by Huang; hence, a “PEOX” type of silicon oxide is at the very least obvious in light of Huang’s specific teachings; the “greater etching resistivity” was addressed in claim 7; same logic applies here)
Regarding claim 9, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer and the oxide layer include the same material selected from a group consisting of: silicon oxide, undoped silicate glass (USG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorine- doped silicate glass (FSG), and combinations thereof (first of all, as was discussed above, regarding claim 8, these are all taken to be types of silicon oxides, per specification and claim 1; second of all, same logic applies as in rejection of claims 7 & 8; Huang teaches “silicon oxide” and any layer that can be vapor deposited for the material of 2 layers; hence, the above materials are at the very least obvious, since they are all types of “silicon oxide”) the spacer layer has a greater etching resistivity than the oxide layer (see claim 7).
Regarding claim 10, Huang discloses in FIG. 15 and related text, e.g., wherein the recess has a depth of at least about 2 pm (Huang shows that the recess goes through the entirety of substrate; hence, at least 2 microns, since a normal substrate is at least 2 microns thick; alternatively, if Applicant wishes to argue, it would have been obvious to POSITA to have it at least 2 micron thick, in order to allow plenty of vertical space for region 320 (photodiode)).
Regarding claim 11, Huang discloses in FIG. 15 and related text, e.g., an image sensor device, comprising (as explained above): 
a plurality of pixels disposed over a first surface of a semiconductor layer (as explained above; for the “over” limitation, rotate drawing as necessary, since its orientation in space is not fixed); 
a device layer (such as STI 326); 
a plurality of metallization layers disposed over the device layer (as explained above), wherein one of the metallization layers that is closer to the first surface than any of other ones of the plurality of metallization layers includes at least one conductive structure (as explained above); 
an oxide layer (312) disposed over a second surface of the semiconductor layer (at least a portion of 312 is above 302; hence, meeting limitations), the second surface being opposite to the first surface, the oxide layer also lining a recess that extends through the semiconductor layer (as explained above); 
a spacer layer (as explained above) disposed between inner sidewalls of the recess and the oxide layer; and 
a pad structure extending through the oxide layer and the device layer such that the pad structure is in physical contact with the at least one conductive structure (as explained above; Applicant might want to verify how he defines his surfaces, and what is over what (both pixels (typically PD) and device layer are above first surface? ; there appears to be an inconsistency; keep in mind, that Huang’s presentation is identical to Applicant’s own; hence, if Applicant has it, so does Huang).
Regarding claim 12, Huang discloses in FIG. 15 and related text, e.g., wherein the device layer includes a nitride layer (STI 326; “silicon nitride” is a notoriously well-known dielectric that can be used for STI; Huang makes it clear that any dielectric can be used as his STI (par. 51; “oxide” is given only as an example); overlaying a first portion of the first surface where the plurality of pixels are disposed but not overlaying a second portion of the first surface where the recess is formed.
Regarding claim 13, Huang discloses in FIG. 15 and related text, e.g., wherein each of the plurality of pixels is configured to absorb radiation from the second surface (as explained above).
Regarding claim 14, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer extends along the inner sidewalls of the recess and has a profile that tapers from the first surface to the second surface of the semiconductor layer (spacer layer tapers in the direction cited; see the very top of 304; it tapers to a point).
Regarding claim 15, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer includes a first oxide material and the oxide layer includes a second oxide material, the first oxide material having a greater etching resistivity than the second oxide material (as explained above).
Regarding claim 16, Huang discloses in FIG. 15 and related text, e.g., wherein the spacer layer and the oxide layer include the same polyethyloxazoline (PEOX), but the spacer layer has a greater etching resistivity than the oxide layer (as explained above).
Regarding claim 17, Huang discloses in FIG. 15 and related text, e.g., the spacer layer and the oxide layer include the same material selected from a group consisting of: silicon oxide, undoped silicate glass (USG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorine-doped silicate glass (FSG), and a combination thereof, but the spacer layer has a greater etching resistivity than the oxide layer (as explained above).
Regarding claim 18, Huang discloses in FIG. 15 and related text, e.g., wherein the pad structure is one a plurality of pad structures located at a perimeter of the semiconductor layer, and the plurality of pixels are surrounded by the perimeter (as explained above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/10/2022


/Mounir S Amer/Primary Examiner, Art Unit 2894